Citation Nr: 1519283	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the Veteran has filed a timely notice of disagreement (NOD) with respect to the September 2003 rating decision that assigned a 50 percent evaluation for a total right hip arthroplasty from July 1, 1998.

2.  Entitlement to a disability evaluation in excess of 70 percent for a total right hip arthroplasty from March 9, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1961 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions dated in September 2003 and January 2006 by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The September 2003 rating decision, inter alia, granted the Veteran service connection for a total right hip arthroplasty, effective October 24, 1997, and assigned a 100 percent evaluation to June 30, 1998, and a 50 percent evaluation from July 1, 1998.  The Veteran submitted correspondence expressing disagreement with the 50 percent evaluation assigned.  However, in a letter dated in early December 2004, the RO notified the Veteran that his NOD was not timely filed with respect to the September 2003 rating decision.  He was advised that he could appeal the December 2004 RO decision regarding timeliness of filing of the NOD with respect to the September 2003 rating decision.  Thereafter, VA received correspondence from the Veteran in late December 2004, which constituted an NOD with the RO's December 2004 determination.  

In November 2009, the Board, inter alia, remanded the issue of timeliness of filing of an NOD with respect to the September 2003 rating decision to the RO for issuance of a statement of the case addressing this matter, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The appropriate statement of the case was furnished in early August 2012 and the Veteran subsequently filed a timely substantive appeal, which was received in mid-August 2012.  This issue is now properly before the Board for appellate adjudication.  A July 2013 supplemental statement of the case confirmed the agency of original jurisdiction's determination that a timely NOD was not submitted with regard to a September 2003 rating decision.  The case was returned to the Board in October 2013 and the Veteran now continues his appeal.             

On March 9, 2005, the Veteran filed an application to reopen his claim for a rating above 50 percent for a total right hip arthroplasty.  In response, a January 2006 rating decision, inter alia, denied the increased rating claim.  The Veteran timely appealed this determination.  During the course of the appeal, an April 2009 rating decision increased the evaluation for the Veteran's total right hip arthroplasty to 70 percent, effective March 9, 2005.  The matter was remanded by the Board in November 2009 for additional evidentiary and procedural development, after which the 70 percent evaluation was confirmed and continued in a July 2013 supplemental statement of the case.  As the maximum benefit has not been granted, the claim remains in appellate status.  See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).  The case was returned to the Board in October 2013 and the Veteran now continues his appeal.

The Board notes that the Veteran was convicted for a felony and is presently incarcerated in the penal system of the State of California.  In correspondence dated in August 2012 and June 2013, the Veteran requested to be scheduled for hearings at the RO and in Washington, D.C., where he could submit oral testimony and other evidence in support of his appeal.  In correspondence dated in March 2015, he was notified by VA of his available options while incarcerated and provided with 30 days to submit additional evidence or argument, or a motion from his representative to appear before the Board on his behalf.  However, no timely response was received from the Veteran within the allotted 30 days. 


FINDINGS OF FACT

1. In a rating decision dated September 2003, the Veteran was assigned a 50 percent evaluation for a total right hip arthroplasty from July 1, 1998.

2.  Notice of the September 2003 rating decision was mailed to the Veteran via a letter dated September 25, 2003, in which he was informed of his appellate rights and that any disagreement with the rating decision should be submitted to his local RO within one year from the date of the letter.
 
3.  A written communication from the Veteran, dated September 13, 2004, expressing disagreement with the initial disability ratings assigned in the September 2003 rating decision, was date-stamped as received by VA on October 14, 2004.
 
4.  The Veteran's NOD to the September 2003 rating decision was not postmarked or received by VA within one year of the date he received notice of that decision.

5.  From March 9, 2005, the Veteran's total right hip arthroplasty was radiographically demonstrated to display anatomic alignment without dislocation, subluxation, or loosening of the prosthetic hardware; disabling effects are manifested by markedly severe residual weakness, hip pain, hip joint fatigability and lack of endurance, and limitation of motion, which necessitates the use of a cane but does not require the use of crutches to ambulate. 


CONCLUSIONS OF LAW

1.  A timely NOD was not submitted with respect to the September 2003 rating decision that assigned a 50 percent evaluation for a total right hip arthroplasty from July 1, 1998.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.3(a), 20.200, 20.201, 20.300, 20.301(a), 20.302(a), 20.305, 20.306 (2014).

2.  The criteria for an evaluation in excess of 70 percent for a total right hip arthroplasty for the period from March 9, 2005 to the present have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2014).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the Veteran has filed a timely NOD respect to the September 2003 rating decision that assigned a 50 percent evaluation for a total right hip arthroplasty from July 1, 1998.

Regarding the issue of timeliness of filing of an NOD, the governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2014).  The United States Court of Appeals for Veterans' Claims (Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely NOD was filed in response to a September 2003 rating decision, and therefore VA's duties to notify and assist do not apply.

The Veteran presents his general contention that he filed a timely NOD as to the September 2003 rating decision that assigned a 50 percent evaluation for a total right hip arthroplasty from July 1, 1998.
. 
As to what constitutes an NOD, the Court has held that the Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, an NOD is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201 (2014).  An NOD requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id; see also Jarvis v. West, 12 Vet. App. 599 , 561-62 (1999). 

As to what constitutes a timely NOD, applicable regulations provide that it must be filed within one year of the date on which the agency of original jurisdiction (AOJ) provided the claimant with notice of the determination; otherwise the decision(s) will become final, absent an applicable provision to the contrary.  See 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 20.302(a) (2014). 

As to when an NOD is considered received by the RO, 38 C.F.R. § 20.305(a) (the "mailbox rule") provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Regulations also provide that the one-year period does not include the date the claimant receives notification of the AOJ determination but does include the last date of the one-year period.  See 38 C.F.R. § 20.305(b) (2014).

In addition to this regulatory mailbox rule, there is a common law mailbox rule. Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007). 

In Rios v. Peake, 21 Vet. App. 481 (2007) (Rios II), the Court noted that the presumption of receipt permitted under the common law mailbox rule was not invoked lightly.  "It requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83 . 

Based on a review of the pertinent contemporaneous evidence, the Board concludes that the NOD as to the initial disability rating assigned by the September 2003 RO decision was not timely filed by the Veteran. 

The notice of the September 2003 rating decision that granted service connection for a total right hip arthroplasty, effective October 24, 1997, and assigned a 100 percent evaluation to June 30, 1998, and a 50 percent evaluation from July 1, 1998, was mailed to the Veteran on September 25, 2003.  The notice letter noted the Veteran's incarcerated status, informed him of his appellate rights, and provided instructions of how to appeal a rating decision, including language expressly advising him that if he did not agree with the September 2003 decision, he should submit a written statement to that effect and that he had "one year from the date of this letter to appeal the decision."  The Veteran had until September 25, 2004, to file an NOD.  

Thereafter, an NOD as to the initial evaluations assigned was date-stamped as being received at the VA Regional Office that was the AOJ on October 14, 2004.  The Veteran dated his NOD September 13, 2004, with a co-signature by his witness that was also dated September 13, 2004.  Otherwise, the Veteran has not submitted any independent proof such as postmark, a dated receipt, or evidence of actual date of mailing.  The envelope containing the NOD is not of record.

As noted above, VA's mailbox rule provides that in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a) (2014).  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Since the NOD was stamped as being received on October 14, 2004, applying VA's mailbox rule, the postmark date is presumed as being October 6, 2004, as five days before is October 9, 2004, which was a Saturday and the following Monday was the legal holiday of Columbus Day.  See 38 C.F.R. § 20.306 (2014).  Therefore, excluding weekends and legal holidays, the presumed postmark date according to 38 C.F.R. § 20.305(a) is October 6, 2004.  A timely NOD needed to be postmarked by September 25, 2004.  As such, the NOD is not timely. 

The Board has also considered the common law mailbox rule, but still finds that the NOD is not timely.  The Veteran has submitted no proof of mailing.  On the other hand, the VA date stamp, indicates that the date of mailing was later than the September 25, 2004 time limit.  As already noted above, in Rios II, the Court noted that the presumption of receipt permitted under the common law mailbox rule "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony."  Id. at 482-83.  Accordingly, pursuant to the Court's holding in Rios II, the Board concludes that in the absence of evidence to the contrary (which has not been submitted by the appellant), the NOD was not timely filed under the common low mailbox rule.  Therefore, after reviewing all of the evidence, the Board concludes that the NOD as to the September 2003 RO decision's initial rating assigned to the Veteran's right total hip arthroplasty was not timely.

To the extent that the appellant contends that the Board has discretion to waive the requirement of the timely filing of an NOD and assert appellate jurisdiction over the September 2003 rating decision, the Board notes the decision of the Court in Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009), in which it held that a substantive appeal is not a jurisdictional requirement, and that the timeliness requirement may be waived implicitly or explicitly, such as where the RO's actions indicate an appeal was perfected or that a timely substantive appeal was filed or otherwise, by action of the RO, accepted as such.  However, the holding in Percy is specifically applicable only to the substantive appeal, which is filed following issuance of a statement of the case, and does not apply to an NOD.  The applicable law and regulations require that a timely NOD must first be filed in order to initiate an appeal, and Percy does not permit the Board to waive this jurisdictional requirement.      

There is also no correspondence from the Veteran between September 25, 2003, and September 25, 2004, that could be construed, even in the most liberal sense, as a notice of disagreement to the September 2003 decision.  The Veteran does not argue the contrary.  Letters received from the Veteran during this period address the status of his incarceration, his dependents, overpayment of benefits, and general rate of compensation based on being an incarcerated Veteran.  There was no mention of the 50 percent rating that was assigned.

II.  Entitlement to a disability evaluation in excess of 70 percent for a total right hip arthroplasty from March 9, 2005.

At the outset, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for a higher rating for a total right hip arthroplasty stems from the Veteran's claim for such a benefit, which was received by VA on March 9, 2005.  VCAA notice letters were dispatched to the Veteran during the pendency of the claim in April 2005 and March 2009, which collectively addressed the applicability of the VCAA to this issue and of VA's obligations to the appellant in developing the claim that satisfied the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notwithstanding the defect in timing of notice, as fully compliant notice was not provided prior to the initial adjudication of the claim in the January 2006 RO rating decision now on appeal, this defect is cured by subsequent readjudications of the increased rating claim on its merits following issuance of fully complaint notice, most recently in a July 2013 rating decision/supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  Clinical records from the penal facility where the Veteran is presently incarcerated, which pertain to his examinations and treatment for his service-connected right hip disability for the appropriate rating period from 2005 to 2010 have been obtained and associated with the claims file, including a VA-authorized examination of the disability at issue, which was conducted with the Veteran in absentia in June 2005, based on a review of prison medical records.  These allow the Board to consider the applicability of a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has also reviewed the VBMS and Virtual VA electronic information databases for any additional pertinent records.  The aforementioned VA examination report included adequate discussion of the relevant facts of the Veteran's individual case and rationales to support the clinical findings and conclusions presented, which were predicated on the Veteran's pertinent clinical history.  The examination is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that the most recent examination for the Veteran's right hip disability is now nearly ten years old.  However, the "mere passage of time" does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  I n Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, the medical evidence of record includes prison clinic records dated 2007 - 2010, which collectively and objectively demonstrate that the Veteran's service-connected right hip disability has not worsened since his June 2005 VA examination.  A new examination is not warranted.

The Board finds that the collective actions of the RO/AMC since the November 2009 Board remand has substantially complied with all of the Board's instructions and therefore no additional remand for corrective action is necessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Having been provided by VA with the opportunity to do so, neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his increased rating claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).  

In evaluating musculoskeletal disabilities of the right hip, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40  and 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014). Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between joint motion pain as opposed to pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

By history, the Veteran had a medical condition involving his right hip that pre-existed his entry into military service.  Although asymptomatic at the time of his entry into active duty in December 1961, it subsequently worsened during his time in the United States Army, necessitating surgical treatment.  Post-service, he underwent a total right hip arthroplasty in 1997.  By rating decision of September 2003, the Veteran's pre-existing right hip disability was deemed to have been aggravated by military service and he was awarded service connection for a total right hip arthroplasty.  

Presently, the Veteran's service-connected total right hip arthroplasty is rated 70 percent disabling from March 9, 2005 (i.e., the date on which his application to reopen his claim for a rating increase was received by VA) under Diagnostic Code 5054 of 38 C.F.R. § 4.71a, which assigns a 70 percent rating for markedly severe residual weakness, pain, or limitation of motion.  A 90 percent rating is assigned with painful motion or weakness such as to require the use of crutches.

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

In March 2005, a treating physician reported that the Veteran had reflex sympathetic dystrophy involving his right foot and lower leg, which was related to his prior hip surgeries.  Based on this evidence, the RO granted a 70 percent disability evaluation.

At the June 2005 VA examination, the Veteran used a cane to ambulate.  X-rays obtained in June 2005 show that the Veteran's total arthroplasty of his right hip displayed anatomic alignment with no evidence of dislocation, subluxation, or loosening of the prosthetic hardware.  In a December 2007 statement, a treating physician reported that the Veteran was able to bend, squat, and kneel occasionally, use stairs occasionally, sit and stand frequently, and walk occasionally but less than 50 yards at a time.  In an undated letter, a treating physician noted that the Veteran ambulated with a cane.

The Veteran's most recent treatment records show that he had good range of motion and retained full 5/5 strength in all four extremities.  In a March 2010 statement, the Veteran's treating physician reported that he currently ambulated with the aid of a cane.

In view of the clinical evidence discussed above, the Board finds that the criteria to assign an increased evaluation of 90 percent for the Veteran's right hip disability have not been met.  The clinical evidence collectively shows that from March 9, 2005, the Veteran's total right hip arthroplasty was radiographically demonstrated to display anatomic alignment without dislocation, subluxation, or loosening of the prosthetic hardware.  The disabling effects associated with the right hip are manifested by markedly severe residual weakness, hip pain, hip joint fatigability and lack of endurance, and limitation of motion, which necessitates the use of a cane but does not require the use of crutches to ambulate.  Therefore, as the criteria for a 90 percent disability evaluation have not been met, a rating increase in excess of 70 percent is not warranted.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40,4.45, and 4.59, the Board has considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  However, the most recent treatment records show that the Veteran retained normal range of motion and full strength in all four extremities with no complaints of pain noted.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, when the findings are considered together with the evidence, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 70 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

The Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. hip pain and functional loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings of the latest treatment records should be afforded the most probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

In conclusion, as treatment records show that the Veteran's right hip disability had limitations consistent with the criteria of a 70 percent evaluation but not with the next higher rating of 90 percent, a rating in excess of 70 percent is not warranted and the appeal in this regard must be denied.  Because the evidence is not in a state of relative equipoise with respect to the merits of this claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes at this juncture that a claim for an increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is service connected for a total right hip arthroplasty (rated 70 percent disabling), arthritis of the right great toe (rated 10 percent disabling), and degenerative arthritis of the right knee (rated 10 percent disabling), which produce a combined rating of 80 percent.  However, a February 2005 opinion from a prison physician states that the Veteran would not be able to work due to Type II diabetes mellitus, peripheral neuropathy, chronic back pain, and cardiomyopathy.  Accordingly, as the clinical evidence does not indicate that the Veteran's service-connected disabilities are the sole or even primary limiting factor with regard to his capacity for employment, and as the Veteran is presently incarcerated and has not alleged unemployability due to his right hip disability, a TDIU claim is accordingly not inferred.  

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected right hip disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected total right hip arthroplasty has presented such an unusual or exceptional disability picture at any time during the pendency of the claim so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned service-connected orthopedic disability.  Although there is obviously some degree of occupational interference imposed by his right hip disability, given that he is limited in his mobility and must use a cane to ambulate, actual marked interference with his ability to work that would take his level of impairment outside of the applicable rating schedule is not demonstrated.  The criteria of the applicable rating schedule for a 70 percent rating are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the right hip disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's total right hip arthroplasty, standing alone, causes marked interference with his employment capacity (notwithstanding his current incarcerated status).  Higher ratings are available for this disability, but for the reasons described in the above decision, these higher ratings were denied.  The clinical evidence and medical opinions fail to show that the disability picture created by the Veteran's right hip disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to this disability adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.


ORDER

An NOD was not timely filed as to a September 2003 rating decision that assigned a 50 percent evaluation for a total right hip arthroplasty from July 1, 1998.  The appeal is accordingly denied.

A disability evaluation in excess of 70 percent for a total right hip arthroplasty from March 9, 2005 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


